UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ed x
KIRAN VUPPALA,
Plaintiff, :

-against- :

19 Civ. 4231 (GBD)

UPRIGHT HOLDINGS 547 LLC, d/b/a Upright Brew — :
House-NYC West Village, et al. :
Defendants. :

ween eee eee eee ee ee eee ee eee ee eee eee x

GEORGE B. DANIELS, United States District Judge:

The conference is adjourned from July 1, 2020 to September 23, 2020 at 9:30 am.

Dated: New York, New York
June 8, 2020
SO ORDERED.

Yeo, GB Dork

GE B} DANIELS
On Statés District Judge

 
